ITEMID: 001-58291
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: GRANDCHAMBER
DATE: 1999
DOCNAME: CASE OF PAPACHELAS v. GREECE
IMPORTANCE: 1
CONCLUSION: Preliminary objection rejected (six month period);No violation of Art. 6-1;No violation of P1-1 (amount of compensation);Violation of P1-1 (presumption);Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings;Just satisfaction reserved
JUDGES: Gaukur Jörundsson;Luzius Wildhaber;N. Valticos
TEXT: 8. On 9 January 1989 the Greek State, in a decision of the Minister for the Environment, Regional Development and Public Works and pursuant to Legislative Decree no. 797/1971 on expropriations and Law no. 653/1977 on the obligations of adjoining owners where major roads are built, expropriated more than 150 properties, some of which belonged to the applicants, in order to build a new major road between Stavros and Elefsina. The property expropriated from the applicants included an area of 8,402 sq. m that was part of a larger piece of land.
Law no. 653/1977 creates a presumption that, on the building of a new major road, adjoining owners whose properties front the road derive benefit.
It accordingly provides that on the expropriation of such properties the owners must contribute towards the costs thereof (see paragraphs 23-24 below).
Applying that presumption, the authorities considered in the instant case that the applicants had derived an economic benefit from the building of the major road which offset their right to compensation for 1,440 sq. m of the expropriated land. Consequently, the applicants were compensated for only 6,962 sq. m.
9. On 5 June 1991 the Greek State brought an action in the Athens Court of First Instance for the assessment of a provisional unit amount for compensation per square metre.
10. On 20 November 1991 the Court of First Instance assessed the provisional unit amount for compensation at 52,000 drachmas (GRD) per square metre (judgment no. 696/1991).
11. On 5 March 1992 the applicants brought an action in the Athens Court of Appeal for the assessment of the final unit amount for compensation.
12. The hearing before the Court of Appeal took place on 9 March 1993. The applicants maintained that the real value of the land was GRD 100,000 per square metre and produced before the Greek courts two expert reports in which it was valued at between GRD 70,000 and 100,000 and at GRD 130,000 per square metre respectively. They also relied in support of their estimation on an official report of the Association of Sworn Valuers (Σώμα Ορκωτώv Εκτιμητώv), in which the land was valued at GRD 53,621 per square metre.
13. In a judgment of 24 June 1993 (no. 4055/1993) the Athens Court of Appeal assessed the final unit amount for compensation at GRD 52,000 per square metre.
14. On 20 December 1993 the applicants appealed to the Court of Cassation on points of law; however, they did not lodge their submissions with that court until 15 June 1994. In their submissions, they maintained that the Court of Appeal had not given sufficient reasons for its decision and had assessed the final amount for compensation without taking into account the special features of their properties. The hearing took place on 31 May 1995.
15. On 20 June 1995 the Court of Cassation dismissed the applicants’ appeal (in judgment no. 1060/1995). Its judgment was “finalised” (καθαρoγραφή) on 28 September 1995 and the applicants obtained a copy on 9 October 1995. The Court of Cassation does not serve its judgments.
16. The relevant Article of the 1975 Constitution reads as follows:
“1. Property shall be protected by the State; rights deriving therefrom, however, may not be exercised contrary to the public interest.
2. No one may be deprived of his property unless it is for the public benefit, which must be duly proved, in the circumstances and manner laid down by law and only after full compensation corresponding to the value of the expropriated property at the time of the court hearing on the provisional assessment of compensation. In cases in which an application is made for immediate final assessment of compensation, regard shall be had to the value of the expropriated property at the time of the court hearing of the application.
3. Any change in the value of the expropriated property occurring after and solely as a result of publication of the decision to expropriate shall not be taken into account.
4. Compensation shall in all cases be assessed by the civil courts. A court may even make a provisional assessment of compensation after the person entitled has been heard or his attendance requested and, at its discretion, require such person to furnish an appropriate guarantee before receiving the compensation, in accordance with law.
Until either final or provisional compensation has been paid, all the rights of the owner shall remain intact, occupation of the property being prohibited.
Compensation as assessed shall be paid within a year and a half of publication of the provisional assessment order or, if immediate final assessment is sought, of publication of the final assessment by the court, failing which the expropriation shall automatically lapse.
...”
“1. Η ιδιοκτησία τελεί υπό την προστασία του Κράτους, τα δικαιώματα όμως που απορρέουν από αυτή δεν μπορούν να ασκούνται σε βάρος του γενικού συμφέροντος.
2. Κανένας δεν στερείται την ιδιοκτησία του, παρά μόνο για δημόσια ωφέλεια που έχει αποδειχθεί με τον προσήκοντα τρόπο, όταν και όπως ο νόμος ορίζει, και πάντοτε αφού προηγηθεί πλήρης αποζημίωση, που να ανταποκρίνεται στην αξία την οποία είχε το απαλλοτριούμενο κατά το χρόνο της συζήτησης στο δικαστήριο για τον προσωρινό προσδιορισμό της αποζημίωσης. Αν ζητηθεί απευθείας ο οριστικός προσδιορισμός της αποζημίωσης, λαμβάνεται υπόψη η αξία κατά το χρόνο της σχετικής συζήτησης στο δικαστήριο.
3. Η ενδεχόμενη μεταβολή της αξίας του απαλλοτριουμένου μετά την δημοσίευση της πράξης απαλλοτρίωσης, και μόνο εξαιτίας της, δεν λαμβάνεται υπόψη.
4. Η αποζημίωση ορίζεται πάντοτε από τα πολιτικά δικαστήρια. Μπορεί να οριστεί και προσωρινά δικαστικώς, ύστερα από ακρόαση ή πρόσκληση του δικαιούχου, που μπορεί να υποχρεωθεί κατά την κρίση του δικαστηρίου να παράσχει για την είσπραξή της ανάλογη εγγύηση, σύμφωνα με τον τρόπο που νόμος ορίζει.
Πριν καταβληθεί η οριστική ή προσωρινή αποζημίωση διατηρούνται ακέραια όλα τα δικαιώματα του ιδιοκτήτη και δεν επιτρέπεται η κατάληψη.
Η αποζημίωση που ορίστηκε καταβάλλεται υποχρεωτικά το αργότερο μέσα σε ενάμισι έτος από την δημοσίευση της απόφασης για τον προσωρινό προσδιορισμό της αποζημίωσης και, σε περίπτωση απευθείας αίτησης για οριστικό προσδιορισμό της αποζημίωσης, από τη δημοσίευση της σχετικής απόφασης του δικαστηρίου, διαφορετικά η απαλλοτρίωση αίρεται αυτοδικαίως.
...”
17. Legislative Decree no. 797/1971 of 30 December 1970 and 1 January 1971 is the main legislative provision governing expropriations. It applies the principles set out in the constitutional provisions.
18. Chapter A of the legislative decree lays down the procedures and prerequisites for announcing expropriations.
Article 1 § 1 (a) provides that expropriations of urban or rural properties and claims to rights in rem over them, if authorised by law in the public interest, are made known by a joint decision of the Minister having authority in the sphere concerned by the intended expropriation and the Minister of Finance.
Article 2 § 1 sets out the prerequisites for a decision announcing an expropriation: in particular, (a) a cadastral plan showing the area to be expropriated, and (b) a list of the owners of the land, its surface area, its boundaries and the main characteristics of the buildings on it.
19. Chapter B of the legislative decree specifies the procedures for carrying out an expropriation.
Compensation must be paid to the person concerned in accordance with precisely worded conditions. The acquisition of ownership by the person for whose benefit the expropriation was ordered (Articles 7 § 1 and 8 § 1) starts on the date of payment or (in cases where the identification of the beneficiaries has not yet been completed, or where the property is charged or where the identity of the true beneficiary is in issue) on the date of publication of notice in the Official Gazette that compensation has been deposited with the Bank for Official Deposits.
If the expropriation does not take place in accordance with the foregoing conditions within a period of one and a half years from the date of the judgment determining the compensation, it automatically lapses (Article 11 § 1).
20. Chapter D sets out in detail the procedure for assessing compensation.
Article 14 provides that the parties to the proceedings are (a) any party required to pay compensation; (b) any party for whose benefit the expropriation is ordered; (c) any party who claims ownership of, or other rights in rem over, the property.
Article 17 § 1 lays down that compensation is to be assessed by the courts. It expressly provides that the court determines only the unit amount of compensation and not who is entitled to compensation or who is obliged to pay it.
By Article 13 § 1, compensation is calculated by reference to the real value of the expropriated property on the date of publication of the decision giving notice of the expropriation.
Paragraph 4 of that Article provides:
“Where part of a property is expropriated and the part remaining in the owner's possession suffers substantial depreciation in value or is rendered unusable, the judgment in which compensation is assessed shall also include a determination of the special compensation for that part. This special compensation shall be paid to the owner together with the compensation for the expropriated part.”
“Εν περιπτώσει αναγκαστικής απαλλοτριώσεως τμήματος ακινήτου, ως εκ της οποίας το απομένον εις τον ιδιοκτήτην τμήμα υφίσταται σημαντικήν υποτίμησιν της αξίας αυτού, ή καθίσταται άχρηστον δια την δι’ην προορίζεται χρήσιν, δια της αυτής περί καθορισμού της αποζημιώσεως αποφάσεως προσδιορίζεται και παρέχεται ιδιαιτέρα δι’αυτήν αποζημίωσις εις τον ιδιοκτήτην. Η ιδιαιτέρα αυτή αποζημίωσις καταβάλλεται εις τον ιδιοκτήτην ομού μετά της καταβαλλομένης δια το απαλλοτριούμενον τμήμα.”
21. The procedure for assessing compensation may comprise two phases.
Firstly, the provisional assessment phase, in respect of which a single judge of the court of first instance for the area in which the expropriated property is situated has jurisdiction once a party concerned has lodged an application (Article 18).
Secondly, the final assessment phase, in respect of which the court of appeal for the area in which the expropriated property is situated has jurisdiction on application by the parties concerned within thirty days from the date on which the provisional assessment decision was served, or six months from the date of its publication if it is not served (Article 19 §§ 1 and 2).
Paragraph 6 of that Article provides that only a person who has lodged such an application with a view to an increase or decrease in the provisionally assessed amount may benefit from it.
The provisionally assessed amount becomes final for any person not filing an application expeditiously.
Further, an application may be lodged directly with the court of appeal in order that a final decision may be obtained against which no appeal will lie (Article 20).
22. Chapter E of the legislative decree provides a special procedure for obtaining a court order identifying persons entitled to compensation.
A single judge of the court of first instance for the area in which the expropriated property is situated has jurisdiction to make such an order (Article 26).
Article 27 § 1 provides that entitlement is determined on the basis of information on the cadastral plan and on the list of landowners drawn up by a qualified engineer duly approved by the Ministry of Public Works, and any other information supplied by the parties or considered by the court of its own motion.
No appeal lies against the decision taken at the end of this special procedure (Article 27 § 6).
By paragraph 4 of Article 27, the court shall not give a decision if
(a) it is established at the hearing or by means of a declaration by the State that a person can claim full ownership of the expropriated property or some other right in rem;
(b) there is any dispute between one or more persons allegedly entitled to compensation as to ownership or any other right in rem such that an inquiry has to be made into the claims put forward, which inquiry must include a hearing for each party concerned who has brought an action;
(c) it is established at the hearing that a party claiming to be entitled to compensation is unable to show that he has any right in rem.
By paragraph 2 of Article 8 of Legislative Decree no. 797/1971, a final decision as to a given person’s entitlement is necessary before the Bank for Official Deposits can pay out a sum deposited as compensation following assessment by the courts.
23. The relevant provisions of section 1 of Law no. 653/1977 of 25 July and 5 August 1977 provide:
“(1) Where a major road up to thirty metres wide is built in an area not covered by a town development plan, adjoining owners who derive a benefit shall be required to pay for an area fifteen metres wide, thus contributing to the cost of expropriating the properties bordering the road. However, the area to which this obligation applies shall not exceed half the surface area of the property concerned.
...
(3) For the purposes of this section, adjoining owners whose properties front the roads that have been built shall be deemed to have derived benefit.
(4) Where those entitled to compensation on account of an expropriation are themselves liable for payment of part of that expropriation, there shall be a set-off between rights and obligations.
(5) The method and procedure for apportioning the compensation between the State and the adjoining owners shall be laid down in a decree to be published on a proposal by the Minister of Public Works.
...”
“(1) Προκειμένου περί διανοίξεως, εκτός Σχεδίου πόλεων Εθνικών οδών πλάτους καταλήψεως μέχρι τριάκοντα μέτρων, οι ωφελούμενοι παρόδιοι ιδιοκτήται εκάστης πλευράς, υποχρεούνται εις αποζημίωσιν ζώνης πλάτους δεκαπέντε μέτρων, δια συμμετοχής των εις τας δαπάνας απαλλοτριώσεως των καταλαμβανομένων υπό των οδών τούτων ακινήτων. Η επιβάρυνσις αύτη δεν δύναται να υπερβαίνει το ήμισυ του εμβαδού του βαρυνομένου ακινήτου.
...
(3) Ωφελούμενοι παρόδιοι ιδιοκτήται δια την εφαρμογήν του παρόντος άρθρου θεωρούνται εκείνοι των οποίων τα ακίνητα αποκτούν πρόσωπον επί των διανοιγομένων οδών.
(4) Οσάκις οι δικαιούχοι αποζημιώσεως δια την απαλλοτρίωσιν είναι και υπόχρεοι δια την πληρωμήν αυτής, επέρχεται συμψηφισμός δικαιωμάτων και υποχρεώσεων.
(5) Ο τρόπος και η διαδικασία καταμερισμού της αποζημιώσεως μεταξύ Δημοσίου και παροδίων ιδιοκτητών κανονίζονται δια Διαταγμάτων εκδιδομένων προτάσει του Υπουργού Δημοσίων Έργων ...”
24. Under the case-law, the presumption created by Law no. 653/1977 is irrebuttable.
25. The so-called “objective” value of property is calculated by reference to actual prices and indices, regard being had to the characteristic features of the property, and is determined periodically by the Ministry of Finance. This method of assessment must be used for calculating any taxes levied in connection with the purchase, possession or transfer of property.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
